 In the MatterOfMAGEECARPETCOMPANYandTEXTILEWORKERSUNION OF AMERICA,CIOCase No. 4-CA-178.=Decided August 31, 1950DECISION AND ORDEROn May 11, 1950, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent has engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Respondent alsorequested oral argument.This request is hereby denied as, in ouropinion, the record and the exceptions and brief adequately presentthe issues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Houston, Rey-nolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed?The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions andmodifications :1.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act by interrogating various of its employeesas to whether they were solicited by Crabtree and Newhart to jointhe Union 2 In excepting to this finding of the Trial Examiner thei Contraryto the Respondent's contention,we find nothing in the record or in the Inter-mediate Report reflecting bias or prejudice by the Trial Examiner in either the conductof the hearing or in his findings,conclusions,or recommendations.Accordingly,we denythe Respondent'smotion for the reopening of this case and for the designation of a newTrial Examiner.2The recorddoes not show and we do not rely on the Trial Examiner's finding thatthese employees were askedwhether theyhad become members of the Union.91 NLRB 17.103 104DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent seeks to justify these interrogations on the ground thatthey were legitimately carried out as part of the Respondent's in-vestigations to determine whether Crabtree and Newhart had breached.the company no-solicitation rule.We find no merit to this contentionfor, apart from any legal question of privilege, the record conclusivelydemonstrates, and we find, that Crabtree and Newhart were discharged.for their union sympathies and activities and not for violation of a,company rule, and that the Respondent- did not interrogate its-em-ployees in pursuance of a bona, fide investigation.3The interrogationof its employees by the Respondent concerning attempts to have them:join the Union was therefore unwarranted andper seviolative ofSection 8 (a) (1) .of the Act.4 Similarly, we find that the interroga-tion of Crabtree and Newhart by various of Respondent's officialsand supervisors concerning their union views and activities, as de-.tailed in the Intermediate Report, constituted independent violations.of Section 8 (a) (1) of the Act.The Trial Examiner further properly found that statements byPresident Magee to Crabtree contained threats of reprisal, were in-timidating, and coercive.We accordingly, find that the following.remarks made by Magee to Crabtree constituted additional violationsof Section 8 (a) (1) of the Act:.(a)Magee's statement that he would never allow anyone who be-lieves in CIO to work in his mill; that he would shut down the millbefore he would let any union, AFL, CIO, or even TWA,5 tell himhow to run the mill, and that he was in a position to do so becausehe was his own board of directors and controlled over 90 percent ofthe stock;(b)Magee's ultimatum to Crabtree to change his mind before thefollowing Monday morning about working in behalf of the, CIO underpenalty of discharge for failure to comply with this condition.The RemedyThe Respondent has excepted- to the-br-oad,, cease and desist orderrecommended by the Trial Examiner and asserts,'without abandoningits opposition to the Trial Examiner's 8 (a) (1) and 8 (a) (3) findings, .that the order should be limited to the particular violations found.It is our opinion, however,. that the unfair labor practices found hereinreveal a hostile attempt by the Respondent to defeat the attempts by itsIt is noted in this connection that employee Coombe, produced as Respondent's witness,testified that he was interrogated by Foreman Lunger concerning his solicitation by Crab-tree one day subsequent to Crabtree's discharge.'Standard-Coosa-Thatcher Company,85 NLRB 1358.sThis reference is to the Textile Workers Alliance of the Magee Carpet Company, anunaffiliated union which for several years has been recognized by the Respondent as thebargaining representative of its employees. MAGEE, CARPET COMPANY105employees at self-organization and a fixed attitude of opposition to thepurposes of the Act.We find therefore, as did the Trial Examiner,that the unfair labor practices committed by the Respondent arepotentially related to other unfair labor practices proscribed by theAct and that the danger of their commission in the future is to be anti-cipated from the Respondent's past conduct.The preventive pur-poses of the Act will be thwarted unless our order is coextensive withthe threat.Accordingly, in order to make effective the interde-pendent guarantees of Section 7 and thus effectuate the policies ofthe Act, we shall order that the Respondent cease and desist fromin any manner infringing upon the rights guaranteed in Section 7of the Act.As recommended by the Trial Examiner, we shall order the Re-spondent to offer Lewis Crabtree and Robert E. Newhart reinstate-ment with back pay from the dates of their discharges. Since theissuance of the Trial Examiner's Intermediate Report, however, theBoard has adopted a method of computing back pay different fromthat recommended by the Trial Examiner.6. Consistent with the new.Board policy, we shall order that the loss of pay be computed on thebasis of each separate calendar quarter or portion thereof during theperiod from the Respondent's discriminatory action to the date of aproper offer of reinstatement.The quarterly periods, hereinaftercalled "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deductingfrom a sum equal to that which these employees normally would haveearned for each quarter or portion thereof, their net earnings,' ifany, in other employment during that period.Earnings in one par-ticular quarter shall have no effect upon the back-pay liability for anyother quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsF.W. Woolworth Company,90 NLRB 289.By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work,and working else-where which would not have been incurred but for this unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company, 8NLRB 440. Monies received for work performed upon Federal, State, county, municipal,or other work-relief projects shall be*considered as earnings.Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.BF.W. WoolworthCompany, supra. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that Magee Carpet Company, its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,CIO, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment;(b) Enforcing its rule against solicitation, or any other plant rule,in such manner as to discriminate against its employees because oftheir union affiliation, activities, or sympathies;(c) Interrogating its employees in any manner concerning theirunion affiliation, activities, or sympathies, or threatening them withdischarge or other economic reprisal because of their union affiliation,activities, or sympathies;(d)Threatening employees that it will close its plant, or takingother economic reprisals against its employees if they join TextileWorkers Union of America, CIO, or any other labor organization,or if a majority of its employees select a new labor organization torepresent them in collective bargaining;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile. Workers Union of Amer-ica,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in anyother concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Lewis Crabtree and Robert E: Newhart immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights or privileges;(b)Make whole Lewis Crabtree and Robert E. Newhart in themanner set forth in the section entitled "The Remedy" for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them ;(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other MAGEE CARPET COMPANY107records necessary to analyze the amount of back pay due and theright of reinstatement under the terms of this Order;(d)Post at its plant in Bloomsburg, Pennsylvania, copies of thenotice attached hereto and marked "Appendix.""Copies of saidnotice, to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by a representative of the Respondent,be posted by it immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said.notices are not altered, defaced,, or covered by any other material;(e)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNoTICE To ALL EMPLOYEESPursuant to aDecision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in TEXTILE WORKERSUNION OF AMERICA, CIO, or any other labor organization of ouremployees, by discharging or refusing to reinstate any of ouremployees, or by discriminating in any other manner with regardto their hire and tenure of employment, or any term or conditionof employment.WE WILL NOT apply or enforce our rule against solicitation, orany other plant rule, in.a manner so as to discriminate againstour employees 'because .of their union. affiliation, activities, orsympathies.WE WILL No-r interrogate our employees in any manner con-cerning their union affiliation, activities, or sympathies, orthreaten them with discharge or other economic reprisal becauseof their union affiliation, activities, or sympathies.WE WILL NOT threaten employees that we will close our plant ortake other economic reprisals against our employees if they joinTEXTILE WORKERS UNION OF AMERICA, CIO, or any other labororganization, or if a majority of our employees select a newlabor organization to represent them in collective bargaining.9In the event this Order is enforced by a Decree of the United States Court of Appeals,there shall be inserted before the words"A Decision and Order,"the words, "A Decree ofthe United States Court of Appeals. Enforcing." 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist TEXTILEWORKERS UNION OF AMERICA,' CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose. ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a, condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to -their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination :Lewis CrabtreeRobert E. NewhartAll our employees are free to become or remain members of theafore-mentioned union, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employees because of member-ship in or activity on behalf of any such labor organization.THE MAGEE CARPET COMPANY,Employer.By -----------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERJohn H. Garver, Esq.,for the General Counsel.Frank F. Truscott, Esq.,929 Land Title Building, Philadelphia, Pa., andJohn F. Dumont, Esq.,Stanton Building, Little Falls, N. J., for the Respondent.Charles Sobol,203 East Northampton Street, andAlban P. LamerandSamuelJ. Fiore, Esq., 3South Washington Street, Wilkes-Barre, Pa., for the Union.Joseph M. McNerney,Esq., 331 Pine Street, Williamsport, Pa., andH. E. Bailey,Esq.,First National Bank Building, Bloomsburg, Pa., for the Intervenor.STATEMENT OF THE CASEUpon an amended charge filed on February 3, 1949, by Textile Workers Unionof America, CIO, herein called CIO or the Union, the General Counsel of theNational Labor Relations Board, called herein respectively the General Counsel MAGEE CARPET COMPANY109and the Board, by the Acting Regional Director of the Fourth Region (Phila-delphia, Pennsylvania),. on August 30, 1949, ` issued a complaint against theMagee Carpet Company, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practices affecting,commerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6)and (7) of the Labor Management Relations Act, 1947, herein referred to asthe Act.Copies of the complaint, the amended charge upon which it was based,together with notice of hearing thereon, were duly served upon the Respondent.ind the union.With respect to unfair labor practices, the complaint alleges in substance:(1)That since on.or about January 24, 1949, to the date of the complaint theRespondent, by certain named officers, agents, and employees in violation of:Section S (a) (1) of the Act, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act by:(a) threatening and warning its employees to refrain from assisting, supporting,becoming members of or remaining members of the Union; (b) interrogating itsemployees concerning their affiliations with and interests in the Union; and(2) that in violation of Section 8 (a) (1) and (3) of the Act, the Respondentdlischarged Lewis Crabtree on or about January 30, 1949, and Robert E. Newbarton or about February 1, 1949, and has since refused and failed to reinstatethem, thereby discriminating in regard to their hire and tenure of employmentin order to discourage membership in the Union.In itsanswer the Respondentn dmitted certain allegations of, the.complaint but: denied the commission of anyunfair labor practices.Pursuant to notice a hearing was held in Bloomsburg, Pennsylvania, on No-vember 29, 30, and December 1, T949; and from January 31 to February 3, 1950,inclusive, beforeW. Gerard Ryan, the undersigned Trial Examiner, duly desig-nated by the Chief TrialExaminer.Duringthe hearing, as a matter of dis-cretion, I granted themotion ofthe TextileWorkers Alliance of The MageeCarpet Company to intervene as a party but limited participation to such mattersas may affectthe rights of the Intervenor.'All parties participated in the hearing and were afforded full opportunity tobe heard, toexamine and cross-examine witnesses,and to introduce evidencebearing upon the issues.At the close of the General Counsel'scase-in-chief, afterargument by theRespondent in supportof its motionto dismissthe complaint,I denied the motion.At the conclusion of the testimony, the parties were af-forded opportunity to argue orally and to file briefs, proposed findings of fact,and conclusions of law.The General Counsel and the Respondentarguedorallyon the record.The Respondent moved for dismissalof the complaintfor failureof proof.That motionisnowdenied.The General Counsel 'did not file abrief.Abrief has beenreceived from theRespondent.2.1At the hearing the General Counsel introduced testimony concerning the conduct of theelections whereby officials of the Textile Workers Association were elected.At -that point,as a matter of discretion,I granted the motion made by counsel for the association tointervene.Intervention was limited solely to the protection of'the rights of the Intervenorwith respect to the situation involving the conduct of such elections.Thereafter,towardsthe close of the hearing,I granted the motion by the General Counsel that such questionsand testimony be stricken.Later, when the Intervenor by an offer of proof sought tointroduce evidence regarding the steps taken by the Intervenor under its grievance pro-cedure purportedly on behalf of the dischargees, I rejected theoffer ofproof, stating thatinmy opinion the present state of the record did not require any, participation by theIntervenor.2The time for filing Respondent's brief was duly, extended until March 20, 1950. 110cDECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT 3I.THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation and at all times material hereinhas continuously engaged in the manufacture, sale, and distribution of carpets,rugs, and yarns, at its plant in Bloomsburg, Pennsylvania, where it maintainsits principal office and place of business.Respondent, in the course and conductof its business, uses raw materials, consisting principally of wool, cotton, andjute, valued at in excess of $10,000,000 annually, of which it causes and hascontinuously caused in excess of 75 percent annually to be purchased, delivered,and transported in interstate commerce from and through States of the UnitedStates other than the Commonwealth of Pennsylvania to its Bloomsburg plant,and has manufactured, sold, and distributed finished products valued at in excessof $18,000,000, of which it causes and has. continuously caused in excess of 75percent annually to be supplied, delivered, and transported in interstate com-merce to and through States of the United States other than the Commonwealthof Pennsylvania from its Bloomsburg plant.The Respondent admits and I findthat at all times material herein it has been and still is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionIn the Respondent's entire plant approximately 1,700 employees are employed,exclusive of office help. In January 1949, approximately 118 weavers wereemployed.For several years the Respondent has had a contract with Textile WorkersAlliance of The Magee Carpet Company to which approximately 1,400 employeesbelong.The record refers to that association at times as Alliance and at timesas TWA.The supervisory personnel consisted of Harry L. Magee, president ; JamesLaw, vice president, and general manager ; John Lyle, superintendent ; Harold(Speb) Lunger, foreman on first shift and also foreman of the entire Axministerweave department; James Lowell, foreman on the second shift. In addition,there were approximately 15 subforemen (including Margita and Basil Cotner)who are loom fixers, assigned throughout the weave department on the basis of1 loom fixer for every 8 or 9 looms.While there had been some talk about the Union for a few months prior tothe events herein there is no evidence in the record as to any other union activitieswith respect to Respondent's plant except the activities of Lewis Crabtree andRobert E. Newhart who were summarily discharged for soliciting membershipsfor the Union.2 In making the findings herein, I have considered and weighed the entire evidence. Itwould needlessly burden this Report to set up all the testimony on disputed points.Suchtestimony or other evidence as is in conflict with the findings herein is not credited. MAGEE CARPET COMPANY111B. The discriminatory discharges of Lewis Crabtree and Robert E. Newhart1.Lewis CrabtreeLewis Crabtree was continuously employed by the Respondent as a weaverin the Axminister rug department from early 1941 until the date of his dischargeon January 30, 1949; excepting the period of his military service from June1942 until January 1946.His foreman was Harold F. Lunger and John Lylewas superintendent.Crabtree worked on the first day shift from 7 a. M. to3p.m.During the week preceding his discharge, he had in his possession applicationcards for membership in the Union, which he distributed on Tuesday, Wednes-day, Thursday, and Friday of that week to fellow employees in the mill. Tosome, he gave cards who came to him at his loom ; during the smoking periodfrom 12 noon to 12: 15 p. in. he "talked union" and gave out cards to those whoasked for them ; he talked to his fellow employees and gave cards to whomeverhe was talking to at the moment. As Crabtree stated, "if my loom was brokendown, I would go around while I was looking for the fixer or waiting for myloom to be repaired and the fellows would sign the cards."man and loom fixer (concededly a supervisor), reported to Foreman Lunger thatCrabtree was soliciting and leaving his loom during working hours and that healso had some cards in his hand. Lunger specifically testified that Cotner didnot tell him that Crabtree was soliciting for the CIO, but Lunger "imagined"it was for the CIO, for there had been talk of CIO for several months.After lunch, Lunger went upstairs to Superintendent Lyle and told him thatCotner had reported that Crabtree was soliciting during working hours andleaving his loom. 'Lyle testified that he asked Lunger for what union Crabtreewas soliciting and Lunger replied that Cotner told him it was for the CIO.Lyle then asked Lunger if be had seen it and when Lunger admitted he had notseen it, Lyle instructed Lunger to return downstairs and keep his eyes open.Although Lunger did keep his eyes open for the rest of the afternoon he sawnothing and nothing happened, except that he did see Crabtree speak to employeeRobert E. Newhart at the time the shift changed at 3 p. in. when Crabtree wasleaving work and Newbart was coming in to begin work on the second dayshift, 3 to 11 p. in.The record does not disclose what Newhart and Crabtreesaid to each other.During that same afternoon, Harry L. Magee, president of the Respondent,telephoned to Lyle to inquire if Crabtree worked for him and what shift hewas on. Lyle replied that Crabtree worked on the day shift and Magee thenrequested Lyle to bring Crabtree to Magee's office so that Magee could talk to him.At 6 p. in. that same day, Crabtree was interrupted while eating his supperby a telephone call from Lyle who said that Magee would like to see CrabtreeatMagee's home immediately.Crabtree protested he was still in his workingclothes and wanted time to clean up and change." Lyle replied that was notnecessary as he too was in his working clothes.But Crabtree observed to Lylethat Lyle's working clothes constituted a suit of clothing, a shirt and tie, whileCrabtree was dirty and would like time to change his clothes. So it was agreedthat Lyle would call by in his automobile within 20 or 30 minutes.WithinCrabtree had never before been to Magee's home. 112DECISIONS OF NATIONALLABOR RELATIONS BOARDthat time, Lyle came for Crabtree and they drove in Lyle's automobiletoMagee'soffice acrossfrom his home.'Upon arrival at Magee's office,Magee wasnot there so Lyle left Crabtree inthe office and went out to locate Magee. Lyle found Magee at supper with hisfamily and Magee informed him that he would be there in a minute.WhenMagee joined Lyle, Lyle inquired "What's this all about?".Magee-said "I heardthis fellow was doing some soliciting during working hours and he has beenbreaking our company rules. I want to ask him. I want to give him a chanceto say he did or didn't."Lyle then pointed out to Magee that the personnel manwas out of town and suggested that Magee should wait but Magee replied thathe would not.Then Lyle said, "What about our General Manager, he ought tobe here, then?"Magee replied, "No, he is at a hospital board meeting; wecouldn't touch him tonight. I think we will be all right for what I have to sayto him."Thereupon Magee and Lyle entered the office and Lyle introduced Crab-tree to Magee.Crabtree was told to be seated behind the desk.Magee took upa position in the corner of the room, looked at Crabtree, and said,If what I am about to say is not true, I will apologize, however, if it is,I am going to lay my cards on the table. I understand thatthisafternoonon the plant you went down aisle offering the workers an opportunity tosign up for the CIO.Crabtree replied, "That's right, sir."Magee continued :Well, since that's the case, I will tell you this : I will never allow anyoneto work in my mill who believes in CIO ; but before I would let any union,A1'L, CIO, or even TWA tell me how to run my plant, I'd shut it down.If you and. the rest of the men in my mill who have signed cards continue onwith what you are doing, I'll shut the mill down.And I am in a positionto do so.Magee continued to state that he was his own board of directors, controlled over90 percent of the stock and could do it and asked Crabtree what would the townof Bloomsburg be without The Magee Carpet Company.Magee then told Crab-tree that he would give him until 7 or 7: 15 o'clock Monday morning to changehis (Crabtree's) mind; that if Crabtree decided to give up working for CIO hecould continue working but if not, he-would be fired.Magee told Crabtree thathe wanted to set him straight and that Magee would never allow him or anyother bastard in the mill who had signed a union card to work in the mill andthat Crabtree would tell that to that bastard at the Hotel Magee.'According toCrabtree, Magee then said that before he would let him work in his mill, feelingthe way Crabtree did at that time, he would rather shoot him.'Magee informedCrabtree that the CIO was the next thing to communism ; that he could notunderstand why any of his workers would be interested in having a CIO unionwhen be, down through the years, had been giving them everything that he pos-Magee's residence is several blocks distant from the mill.In addition to an office inthe mill,Magee has an office in one part of his garage across the street from his home.°Walter Ellis, international representative of the Union, was then staying at the HotelMagee.'Lyle,who was present at the conversation, testified that Magee said, "Before I'dallow anybody to come here and undermine my organization,I'd shoot the works first,because these men have already said what they wanted,and I am going to stand by themen."Lyle said that Magee had reference to the organization representing the men inthe plant known as the Textile Workers Alliance. MAGEEI CARPET COMPANY113sibly could; that he did not see where they would benefit any-that with thesetup that they at the present time, they were only paying the maximum of$3 per year for dues and with the CIO they would be compelled to pay $4 permonth.Crabtree took issue with Magee on the amount of dues, stating the CIOclueswere $2 per months Then Magee turned and said to Lyle, who had notuntil then participated in the conversation, "Take him home.My instructionsto you are that if between 7 and 7: 15 Monday morning, he feels the same thenas he does now, take the bastards through payroll and get him out of the mill.He will never work in The Magee Carpet Mill again as long as he lives.10Upon terminations of the conversation, Lyle drove Crabtree home.Duringthe ride, Lyle remarked to Crabtree that it was a shame that a fellow withCrabtree's intelligence, with a wife and a child, and who was also buying a homeshould become involved in something like this and that he,could not understandit. - Lyle continued that he could not see where having an outside union wouldbenefit them in any way to which Crabtree replied that it was a debatable ques-tion and that he felt he could show Lyle proof that wages and working conditionscould be improved. In parting, Lyle said, "Well, Lewis, I am sorry this had tohappen, but, think of the offer and come back to work Monday morning andbehave yourself." "On the second day following the above events, Sunday, January 30, Homan,the personnel director of the Respondent telephoned to Lyle aboutnoontime thatthere was an advisory board meeting at Magee's office and they wanted Lyle tobe present at 4: 30 o'clock that afternoon. Lyle arrived at the meeting atapproximately 6 p. in.Those present constituting the advisory board or com-mittee were Magee, president ; James Law, vice president ; Frank Groat, designist ;Norman Hoffman, plant engineer ; Ralph Homan, personnel director ; and Leonam dBason, assistant personnel director.128Lyle testified that this talk regarding the dues was as follows :Magee : Your dues are $3 a year, and you are going to pay $4 per month.Crabtree : $2.Magee : $4.Crabtree : $2.9Magee denied he used profanity (luring the conversation with Crabtree or that he threat-ened to shoot Crabtree.I find it unnecessary to make any finding whether he used pro-fanity or not,since it is immaterial in view of the entire record.I do find,however, thatMagee did not threaten to shoot Crabtree. I believe Lyle's version that Magee said he"would shoot the works"to be the correct one and that Crabtree misunderstood whatactually had been said on that point.10Lyle testified that Magee said to Lyle : "John, I am going to give you an order. Youare going to take this man, if he hasn't changed his mind on soliciting by 7 o'clock onMonday morning,you are to take his button off him and you are to give him a dischargeslip.He will be no longer an employee of The Magee Carpet Company."Lyletestifiedfurther that Magee concluded the meeting by saying"(that is all I have to say to you, andgood night, Lewis, I'm sorry ; and you have until 7 o'clock on Monday morning to changeyour mind whether you are going to solicit any more or not."11Lyle testified that during the ride home he inquired from Crabtree what it was that"brought it all on" and further reminded Crabtree that he had until 7 o'clock Mondaymorning to decide"whether you are going to solicit any more."Then Lyle chided Crab-tree for not discussing this with Crabtree'swife saying "That's the trouble with youfellows-you don't have enough confidence in the intelligence of your wives,and you don'tgive them a chance to help you out"adding "maybe that situation lots of times would notbe what they are."11Lyle was not a member of the advisory committee.The only other meeting of thecommittee he had ever attended was one several years before which pertained to thepurchase of machinery. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDLyle testified as to the events of the meeting:We were talking basketball, and I sat there quite a while, and finally wegot to discussing the discharge of Lewis Crabtree, whether he should orshould not be discharged right away, because he definitely broke a millpolicy, and owing to the fact that Mr. Magee, our President,had given hvmuntil seven o'clock Monday morning to change his mind as to whether hewas going to continue soliciting any more or not,which took quite a whileto decide that.And finally the Advisory Board decided that they'd takeit out of Mr. Magee's hands and act accordingly to what we term our "MillPolicy", pertaining to people leaving their work during working hours,leaving their machinery, or whatever the line of duty is.Then they decided,then, that they should give Lewis his discharge slip, and that's it." (Em-phasis supplied.)After the decision to discharge Crabtree without further delay had beenarrived at, Law then inquired from Lyle what had been his procedure in givingdischarge slips and Lyle replied that he would have Lunger, the foreman, deliverit to Crabtree since the foreman always gives discharge slips, if any had to begiven, or notice for bad work or reprimands.At this point in the record, Lyle testified in answer to a question by GeneralCounsel inquiring what is meant by the term "company policy" that when a mangets out of his line of duty, it is then a question whether he has obeyed companypolicy ; and that "company policy" also includes such matters as bad work,leaving machinery, absenteeism, going from one department to another withoutpermission, or going home when ill, instead of reporting to the dispensary first.Lyle further testified concerning the established regular procedure to be followedin cases where employees are discharged.Lyle stated that an employee getsseveral notices, warning him that if his type of work continues it will warrant areprimand, which he gives to almost every man before discharge and that in95 percent of the cases Lyle looks at the work personally to see whether or notdischarge is warranted.Lyle has been superintendent for 20 years and therehas been an advisory committee for the past 5 or 10 years and, to his memory,there has been only one case where an employee was discharged by the order ofanyone superior to Lyle and that happened in 1945 while Lyle was ill in thehospital when the personnel director issued a discharge slip to an employee forstriking another employee.Following the decision to discharge Crabtree, a discharge slip was typed outand because it was Sunday, the date inserted was for Saturday, January 29.Lunger was summoned to Magee's office and directed to deliver the dischargenotice to Crabtree."Lunger tried unsuccessfully to reach Crabtree by telephoneand then drove with Lyle to Crabtree's home, where, at 10 o'clock, that Sundayevening, Lunger handed to Crabtree the discharge slip with the reason thereonstated to be :Union activities for a nonrecognized union during his working hoursIn his testimony, Magee admitted that he told Lyle to bring Crabtree to hisoffice and that after they arrived at approximately 6: 45 p. in. the first questionhe asked Crabtree- was "was he soliciting for the CIO on company time when"Lyle told Lunger that there had been a meeting of the advisory group with PresidentMagee and it had been'decided to discharge Lewis Crabtree for soliciting membershipin the CIO during working hours. MAGEE, CARPET COMPANY115he knew it was against the mill policy?"When Crabtree promptly answeredthat he did, Magee questioned him :Now, maybe you don't know what I am trying to inquire of you. I askedyou whether you were soliciting, knowing that it was a company rule thatyou were breakingand that you were soliciting for the CIO?Crabtree replied that he was well aware of the original question and answeredin the affirmative.Magee was then asked on direct examination by his counsel :Q. Did you say to Mr. Crabtree that during the course of this conversationthat you had with him-again referring to Friday, January 28, 1949,-thatyou would never allow anyone to work in your mill who believes in CIO?Magee replied :A. I think that the answer to that question might be given that possiblyit's been misinterpreted up to the present time. I told Lewis. Crabtree atthe time that I was against the CIO and I was against any other outsideunion because of the fact that we had the Textile Workers Alliance of TheMagee Carpet Company, which is an independent union ; and that while Iwasn't particularly gunning for the CIO itself, I was against any union,be it CIO, or AFL., and I don't believe that f particularly stressed that Idisliked the CIO or the AFL-although it is actually a fact that I do, andImake no bones about it. But I brought out the fact that it didn't makemuch difference to me whether Lewis Crabtree or any other employee wassoliciting at the mill, regardless of whether it was for a union activity orany charity, that it was against the mill policy and the mill rule, and thatitwas for that reason he was being given an opportunity to reconsider asto whether or not he was interested in bringing in another bargaining agentwhich I thought he was attempting to do at the time and from the informa-tion that I had been given.Magee, it should be noted, denied that Lyle attended the meeting Sunday eveningof the advisory board or committee.Magee testified "I did not mention Mr.Lyle's name because he was not there.Mr. Lyle was in an outer office at thetime and was not brought in."Magee in his testimony stated that the matter of Lewis Crabtree was discussedat length at the meeting. In this respect he stated :We discussed it at length, and from all angles and what was best for notonly the company, for the breaking of its rules, but also as to whether ornot it was advisable to permit a condition to continue which at that timewe all concluded was more or less of an incident incited by Crabtree ; andas a result of that conclusion Crabtree's dismissal was authorized.AndMr. Homan was further authorized to carry it out and see that it wasexecuted.On cross-examination, Magee denied that he used any profanity that Fridaynight during his conversation with Crabtree.Magee was then asked what wasthe incident to which he had referred as being incited by Crabtree, which theadvisory committee considered warranting his discharge.Magee replied:A. If I tell, you will throw, it out of the testimony. It was propaganda bythe CIO.Q. Is that the incident?917372-31=vol. 91-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. That's the incident.No further light as to what such incident may have been appears in the record.2.Robert E.NewhartNewhart was employed as a weaver from March 25, 1946, until his dischargeon February 1, 1949, on the second day shift, 3 p. in. to 11 p. in., in the Respondent'sAxminister weave department.His foreman was James Lowell and John Lylewas the superintendent.On Tuesday, January 25, 1949, Newhart first obtained union cards from theUnion at noontime and took them into the mill at the beginning of his shift at3 p. in.On both days, January 25 and 26, he passed out a total of 15 cards.Although he distributed the cards, he did not "sign up" any members in the mill.He passed out the cards upon entering the mill at 3 p. in. in the register hall"before going into the mill, in the toilet during smoking time, and also any timeduring working hours that he talked to fellow employees at his loom, or at theirlooms, while he was seeking a loom fixer.Newhart testified that while theseactivities were during "working hours" he did not consider it "company time"since he was not paid for the time his loom was not in operation, e. g., when hewas hunting for a loom fixer, or smoking period, or going to the toilet.Neitherdid he consider it on company time if it did not cause loss of production.Hedid not pass out any cards on 'Friday, January 28, or Monday, January 31".On January 25, he spoke to several weavers about joining the Union, includ-ing Stetler, Swisher, File, Ferase, Miller, Shuman, Mericle, Boone, and Bardo.On some occasions, Newhart's loom was in operation, on other occasions, theloom was not operating, and employees in the vicinity would group around andtalk.There was a distance of 4 feet between looms and each operator wouldstep about 2 feet from the front of his loom. On January 25, he had, troublewith the beam dropper on his loom, i. e., the weights on the warp were droppingso Newhart shut his machine off and found Margita, the loom fixer, fixing Bardo'smachine.After Margita said he would be there in a few minutes to fix Newhart'smachine, Newhart spoke to Bardo about the Union.He also spoke to Boone onthe same day but did not recall whether it was on the way over to Bardo's loomto speak to Margita, or on the way back to his own loom. Newhart also spoketo Fritz for 3 or 4 minutes, while Fritz' loom was in operation.After Fritz saidhe had not seen the loom fixer, Newhart approached him about the Union. Alsoon January 25, in addition to weavers, Newhart also asked some of the floor help-to join the Union, including Keefer and Young.On January 26, Newhart who was operating a 12 quarter loom making 9 by 12rugs had what is known as a "set-off." Usually regular chain hangers take outthe old set from the loom and put in a new set. It takes 2 or 3 hours before theloom is operating again on the new set. If no chain hangers are available, some-times the weavers pair up and put the set in themselves ; or a weaver may geta man from upstairs to help put the new set in. Newhart with the help of theman from upstairs put in the new set for which Newhart was paid on a timebasis.16To put in a set it was necessary for Newhart to leave his loom, go up-stairs on an elevator, get a full truckload of frames, and return to the loom.14The register hall is the entrance to themill whereformerly all employees would regis-ter atthe time clocks,on enteringor leavingthe mill.Althoughnow each departmenthad individual time clocks, it is still referred to as the register ball.'sThemill operates on a 5-day week,Monday through Friday.16When the loom is operating,the weaver is paid on piece-work basis depending on thenumber of picks recorded. MAG'EE+ CARPET COMPANY117Five or six trips by truck are necessary.During such time, the weaver mayeat lunch if lunch time comes, or go for if drink, or to the toilet for a smoke.14On January 26, there was, some part of the old set left on the loom and New-hart called his foreman whose duty it was to judge whether or not the setshould be called off.18During the time he was putting in the set on January 26,Newhart talked to fellow weavers about joining the Union but could not recalltheir names.After a new set is put in a loom, the weaver runs half a rug andthen must stop the loom and have the loom fixer adjust the weight on the loom.After running half a rug, Newhart accordingly stopped his loom after the newset was put in and went to find Margita, the loom fixer, to check the. operationbefore operating the loom further.On his way to find Margita, Newhart askedWilliam Haney at his loom, and Fred Fritz at his loom, where Margita was.When each replied that he did not know, Newhart spoke to each of them aboutthe Union.On Friday evening, January 28, at the end of the second shift, (11 p. m.)Foreman Lowell reported to Lyle that Newhart is doing some soliciting, too.Lyle asked Lowell if he had seen it and when Lowell replied that he had notseen it, Lyle told him "Then you are not sure; it's only a rumor, unless yousee it.I don't want rumors, this is too important."Then Lowell told Lylethe names of those whom he said had been approached by Newhart. Lyletestified that is where he got the information of whom to see in regard to thosesolicited by Newhart on the second shift.On Saturday morning, Lyle called Lunger and said lie had a rumor handedto him that Newhart had been doing some soliciting and inquired if Lungerhad heard anythirig.Langer replied that tie had not. .On Monday, 5anuary 31, Lyle told the personnel man for the Respondent thatCrabtree had stated he was not the only one soliciting and then Lyle told thepersonnel man that if there is somebody else such would have to be treated justthe same as Crabtree was treated, because "what you do to one you have todo to another."Then Lyle again talked to Lunger and said "Look, we aregoing to have to look into this thing a little bit."About 4: 15 p. in. Tuesday, February 1, Lunger came to Newhart who wasoperating his loom and said "Bob, shut off your loom and take your hat andyour coat and your tool box and your dinner box and come over to the classloom, Mr. Lyle would like to see you and talk to you." Newliart asked Lungerabout his picks, and Lunger told him to mark them down and Lunger would getthem later.In the class room were Lyle, Homan, Bason, and Lunger. Lyle said :Bob, I understand that you were going through the mill soliciting mem-bership for the CIO on company time, is that right?Newhart said, "No, sir," that he did not solicit membership for the Union oncompany time, but told Lyle that he did have blue cards in his possession.Lyleasked, "When did you pass those cards out?"Newhart answered that he passedthem out in the register office, before going to work, in the toilet during smokingtime, in the register office after work, and any time at his loom that somebodyhappened to ask for one or when someone stopped at his loom and he talked tothrin and remarked about it.Newhart denied that it was true that he had signedthem up during working hours.At that point Homan, Bason, and Lunger leftthe room.Then Lyle continued, "Didn't you know that you were doing wrong17The weaverseat their lunch in front of their loomswhichcontinue in operation.18Foreman Lowell did not testify. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDin doing this thing?" and when Newhart replied that he did not think he wasdoing any wrong,Lyle said,."You didn't think you were doing wrong solicitingmembers on company time?"Newhart answered"I didn't do it on companytime."Lyle said,"You were soliciting," to which Newhart answered that ifyou call it that, then that is what he was doing.Lyle again inquired if Newhartdid not know that was wrong and Newhart replied :"No,sir.I saw other peoplesoliciting in the millfor baseball tickets andpoolsand I was soliciting for theunion and wasn't hurtinganything."To which Lyle answered,"That's entirelyagainst our mill policy."Lyle then received negative replies from Newhart asto whether he had been working with Crabtree or had talked things over withNewhart'swife.Then Lyle said that it is a good thing for men to talk things.overwiththeir wives,because"they are a disinterested person, and they can-help us an awful lot in these things," and further stated that it was a shame ayoungfellow like Newhart,with a family, "getting mixed up in a thing like this."Lyle asked Newhart what made him get started in this thing and asked, "Wasthe union down to see you?"When Newhart replied in the affirmative, Lylewanted to know how many there were and Newhart told him"a couple."Lylepursued his inquiry by asking"How often?"Newhart replied about eight ornine times.Then Lyle opined,"They more orless hounded you until you broughtthe cards in the mill?"Newhart answered"Yes, you can call it that."At this point,Bason, Lunger, and Homan returned to the room and Homan,addressing Lyle, announced,"Well, John, three of them still tell the same story."It was then announced to Newhart that since he had done the same as Crabtree,he would have to be discharged.Then Newhart showed them his record bookwhich he had kept from his first day in the mill in which he had noted the hoursworked, the dates,the number of the loom he was operating,the rugs, the picks,the pattern numbers, etc.,and Newhart stated to them that if he had beensoliciting membership on company time as they claimed, his records would showa loss of both rugs and money for the end of the week.Homan looked throughthe book, passed it to Lyle who glanced through it and then Homan said "WellBob, I am sorry,but we will have to give you the slip anyway. If we find that weare wrong later, we will take you back and you will be paid for the time that youlost."Newhart was thereupon given a discharge slip dated February 1, 1949,which recorded the reason for his discharge"Union activities for a non-recognizedunion during his working hours."3.The Respondent's defenseIn its answer,the Respondent denied that Crabtree and Newhart were dis-criminatorily discharged and averred the discharges were for cause.The Respondent introduced evidence and I find that Crabtree and Newharthad solicited union membership during working hours and on company time, atleast on theoccasionswhen they spoke to other weavers whose looms were inoperation 19Other solicitations by them occurred in the mill during their freetime, such as entering or leaving the mill, during smoking periods, etc., whichof course was clearly permissible.The Respondent in its brief concedes that"There is no proof that such talk was responsible for any loss of production on thepart of those to whom Crabtree and Newhart talked.Neither is there any proof that theproduction of Crabtree and Newhart suffered.The inference to be drawn from Newhart'stestimony is there was none.There wa3 only a slight difference in the number of "picks"recorded for Crabtree for the weeks ending January 23 and January 30 which could have:resulted from minor breakdowns wherein the loom was shut down for less than 30;minutes.In any event I find the evidence insufficient upon which to make any finding that.there was loss of production on Crabtree's part because of soliciting on company time. MAGEE'CARPET COMPANY119any rule which prohibits solicitation during nonworking hours, although per-formed on company property is illegal.The Respondent bases its case sub-stantially on the defense that the discharges were for cause in that both Crab-tree and Newhart violated a "no-solicitation" rule during working hours' oncompany time.ConclusionsThe entire evidence proves conclusively bias and animosity towards the Unionon the part of the Respondent. In the week preceding their discharges, Crab-tree solicited memberships in the plant^ on Tuesday, Wednesday, Thursday, andFriday ; and Newhart solicited on Tuesday and Wednesday. On Friday, Janu-ary 28, Subforeman Cotner asked Foreman Lunger if he knew that Crabtree wasleaving his loom and soliciting for the CIO.When, a short while later, Lungerreported to Superintendent Lyle, one of Lyle's first questions was "What union?"Lyle, upon hearing that it was CIO, instructed Lunger to return to his depart-ment and keep his eyes open.When Foreman Lowell reported that Newhartwas soliciting but that he had not seen him do it, Lyle said to him, "You are notsure, it's only a rumor, unless you see it. I don't want any rumors,thisis tooimportant."No evidence was introduced to show the context of the rule against solicitation.Lyle testified that the Company always had a no-solicitation rule and that it hadbeen posted in the mill. It is not denied that there was some kind of rule againstsolicitation.But it is also clear from the record that the rule did not prohibittalking among the weavers even while their looms were operating. Baseballpools and lotteries were conducted during working hours, participated in bysupervisors.When President Magee heard that Crabtree had been soliciting for the CIO,he telephoned to Lyle to bring Crabtree to his home immediately.The matterwas of such urgency that Crabtree was interrupted at his supper, hardly giventime to change his clothes and was brought to Magee's presence by Lyle, after 6p. in., on January 28.Magee questioned Crabtree as to whether he was solicitingfor the CIO on company time.Magee told Crabtree that he would never allowanyone to work in his mill who believes in CIO and he would shut down the plantbefore he would let any union, AFL, CIO,"or evenTWA" tell him how to run theplant."Magee continued in this vein by telling Crabtree he was in a position todo just that, because he was his own board of directors and controlled over 90percent of the stock.He delivered an ultimatum to Crabtree, giving him until7 a. in. Monday, January 31, to change his mind on soliciting under penalty ofdischarge.He ordered Lyle.who was present to discharge Crabtree if Crabtreedid not change his mind about soliciting by that deadline. It is clear fromMagee's testimony that the change of mind meant that Crabtree was to changehis mind about soliciting-not soliciting on company time for CIO or any otherpurpose-but soliciting anywhere for the CIO, because Magee testified thatCrabtree had until Monday to reconsiderbringing into the mill another bargain-ing agent.Magee made no attempt to hide his animosity towards the Union.In his testimony, he admitted it.He blandly stated without further expla-nation that Crabtree was discharged because of an "Incident" and that incidentwas "propaganda by the CIO."Having given Crabtree from Friday night until Monday morning to change hismind about soliciting for the CIO, and bringing another bargaining agent into hismill,Magee apparently was fearful that he had given too muchtime to Crabtree20Magee denied these statements but his denial is not credited. 120DECISIONS OF NATIONALLABOR RELATIONS BOARDbecause on Sunday Magee called a meeting of the advisory board, which is com-posed of the Respondent's top management officials. The advisory board afterdiscussion with Magee decided that Crabtree should be summarily discharged andhis notice personally delivered to him that Sunday night.Magee further testifiedthat he was fully aware of all the developments leading up to Newhart's discharge.The record shows that the rule against solicitation, whatever its limit or extentmay have been was never enforced until Crabtree and Newhart began to solicitfor the Union 2'Nor is there any evidence to show that before that time anyemployee was disciplined, let alone discharged, for its breach. It appears fromthe record that whatever purported prohibitions there were including the item inthe instruction sheet given to weavers "Be at your loom at starting time-stayuntil quitting time" were not generally applied.Foreman Lunger testified therealways was a "no-solicitation" rule hut the company is a nice place in which towork ; there are lots of rules and regulations but "they don't cut your throat" ifyou disobey them; that there were lots of baseball pools and lotteries sold duringworking hours in which Lunger himself participated; that everyone was allowedto talk to others and stated further that he has "talked plenty" to committeemenof the Textile Workers Alliance about grievances and problems in his department.When Lunger reported to Lyle that Crabtree was leaving his loom, Lyle imme-diately inquired whether his loom had broken down "because we give them a lot ofliberties when the looms are broke down and so on." Another significant factpointing unmistakably to discriminatory motive on the part of the Respondentis that unusual and drastic action culminating in discharge was substituted forthe regular established procedure otherwise followed in cases of discharge.Under ordinary procedure an employee receives severalnoticeswarning himthat if the fault persists it will warranta reprimandwhich Lyle stated he givesto every man before discharge and in 95 percent of the cases, Lyle personallyinvestigates to see whether such discharge is warranted. In only one instancewas an employee ever discharged by one superior to Lyle, and that was whenLyle was absent through illness. Lyle indeed must have had his own misgivingsabout Magee's unprecedented action because he suggested to Magee that the gen-eral manager and personnel director should be present when Lyle learned whatMagee had in mind immediately prior to questioning Crabtree.Here, as in theJaques Power Saw Companycase 22 "the conclusion is inescapa-,ble that the respondent's sudden and initial invocation of its long dormant ruleagainst solicitation stemmed not from any desire to maintain discipline or prop-erly to enforce a reasonable plant rule-but to cripple the unionThe Respondent in its brief maintains that Magee's statements to Crabtreewere protected as free speech under Section 8 (c) of the Act. InN. L. R. B. v.Electric City DyeingCo.,23 the Court said:It is quite true that as the law stands at present, an employer may expressan opinion upon union organization as well as upon any other subject inthe world.But he cannot coerce, intimidate or give promise of benefit aspart of his opposition to a union program.21Foreman Lunger testified, "Because we don't allow soliciting during working hours . . .never have allowed it. . . There is notices down there to that effect.The mill may bepretty loose on the thing, as far as that goes, but there are notices down there to thateffect, that they are not supposed to leave their looms, and during working hours."22 85 NLRB 440,, where the Board held the Respondent debased its existing rule againstsolicitation, valid'in itself, to effectuate its unlawful objectives.23 178 F. 2d 080 (C.. A. 3), decided January 11, 1950. MAGEE! CARPET COMPANY121Magee's statements to Crabtree clearly contained threats of reprisal, were intimi-dating, and coercive.It is not contended here and there is no evidence that the Respondent's ruleagainst solicitation during working hours was initiallyadoptedfor a discrimina-tory purpose. I am convinced and find that this rule forbidding solicitation wasdiscriminatorily enforced by the Respondent against the above-named employeesfor the purpose of discouraging membership in the Union.The Respondent'sdefense is accordingly rejected" I further find that the real reason for thedischarges of Crabtree and Newhart was their union activity and not for anyviolation of the no-solicitation rule. InX. L. R. B. v. Robbins Tire andRubberConapany'25where, as here, the ground of the discharges seems not greatly serious,the court stated, "When then the employer discharged them, he did so at the perilof a finding by the Board that since the cause assigned was not one for which dis-charges were ordinarily made, or even threatened, the employer's antipathy tounion membership, interest, or activity had tipped the balance in the scales ofcausation and had become the causa causans, the real cause of the discharge."Such discriminatory discharges herein I find were violative of the provisions ofSection 8 (a) (3) of the Act.C. Interference, restraint,and coercionThe evidence is uncontradicted that the Respondent interrogated its employeesconcerning union activities.Employees throughout the plant were interviewedand asked if they had been solicited to join the Union, if so, when and by whomand whether the employee had become a member. The number of such employeesis indeterminate.When Newhart was in the classroom, Langer, Bason, andHoman went out to the weaving department and returned with the informationthat three employees still tell the same stories that Newhart had solicited themfor membership in the Union.Lyle interrogated Newhart and Crabtree closely,as has been detailed,supra.Such interrogation by the Respondent was an in-vasion of the employees' rights under Section 7 of the Act.20I accordingly find that the Respondent in questioning its employees concerningtheir union membership, activities, or sympathies violated the provisions ofSection 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.24 See,for example, the following cases involving various aspects of discrimination inthe enforcement of a valid no-solicitation rule :N.L. R. B.v.Continental Pipe Line Com-pany,161 F.2d 302,303 ;N. L. R. B. v.American FurnaceCo.,158 F. 2d 376, 379;N. L. R. B. v. Gallup. American CoalCo., 131 F.2d 665, 667;Victor Manufacturing andGasket Companyv.N. L. R. B.,174 F. 2d 867 ;N. L. R. B.v. Illinois Tool Works,153F. 2d 811;N. L. R. B.v.Fisher Governor Company,163 F. 2d913;Hershey Metal Prod-ucts Company,76 NLRB 695,696;Citizen-News Company,Inc.,88 NLRB 1413.s 161 F.2d 798, 801.20 SeeStandard-Coosa-Thatcher Company,85 NLRB 1358 and cases cited. 122DECISIONSOF NATIONALLABOR RELATIONS BOARD ,V.THE REMEDYHaving found that the Respondent has violated Section 8 (a) (1) and (3)of the Act, I shall recommend that it cease and desist therefrom, and that ittake affirmative action designed to effectuate, the policies of the Act.Having found that the Respondent discriminated against Lewis Crabtree inregard to his hire and tenure of employment, thereby discouraging membershipin the Union by discharging Crabtree and refusing him reinstatement to aweaver job on or about January 30, 1949, I shall accordingly recommend thatthe Respondent offer to Lewis Crabtree immediate and full reinstatement to his-former job as a weaver or a substantially equivalent position," without preju-dice to his seniority or other rights and privileges ; and that the Respondentalso make the said Lewis Crabtree whole for any loss of.earnings suffered byhim by reason of the Respondent's discrimination against him, by payment to,him of a sum of money equal to that which he normally would have earned as.wages as a weaver from the date of the discrimination against him, January 30,.1949, to the date of the offer of reinstatement, less his net earnings during thatperiod.'.Having found that the Respondent discriminated against Robert E. Newhartin regard to his hire and tenure of employment, thereby discouraging member-ship in the Union by discharging Newhart and refusing him reinstatement to a.weaver job on or about February 1, 1949, I shall accordingly recommend thatthe Respondent offer to Robert E. Newhart immediate and full reinstatementto his former job as a weaver or a substantially equivalent position,' withoutprejudice to his seniority or other rights and privileges ; and that the Re-spondent also make the said Robert E. Newhart whole for any loss of earningssuffered by him by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normally would haveearned as wages as a weaver from the date of the discrimination against him,.February 1, 1949, to the date of the offer of reinstatement, less his net earningsduring that period 30I believe that the unfair labor practices committed by the Respondent poten-tially relate to other unfair labor practices prescribed and that danger of theircommission in the future is to be anticipated from the Respondent's past con-duct.The preventive purpose of the Act will be thwarted unless my recom-mendations are coextensive with the threat.Accordingly, in order to make effec-tive the interdependent guarantees of Section 7 and thus effectuate the policiesof the Act I shall recommend that the Respondent cease and desist from inany manner interfering with, restraining, or coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case,.Imake the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act."SeeThe Chase National Bank of the City of New York, an Juan, Puerto Rico Branch,65 NLRB 837. Also,Macon Textiles, Inc.,80 NLRB 1525.29CrossettLumber Co.,8 NLRB 440, 497-498.29 See footnote 27,supra.20 See footnote 28,supra. MAGEE'CARPET COMPANY1232.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.By discriminating in regard to the hire and tenure. of employment of LewisCrabtree and Robert E. Newhart, and thereby discouraging membership inTextileWorkers Union of America, CIO, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]